Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second end of the rail having at least one circular though hole and no protrusion as recited in claim 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recites the phrase “wherein the table extension has no floor standing support.” which is considered to be new matter that is beyond the scope of the original disclosure. The original disclosure never describes the table extension with the negative limitation of not having a floor standing support. The original disclosure does not describe what the metes and bounds of “a floor standing support” would be. The disclosure also does not discuss what level of attachment (to the table extension) “a floor standing support” would need to be considered part of the extension versus the table. Furthermore the disclosure does not discuss the floor standing support for the table section. 

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 11 recites that an end (distal) has at least one circular through hole and no protrusion which is considered new matter since the end without the protrusion does not have a circular through hole at the end. The hole (208 or 802) that applicant appears to be discussing is shown in the middle and not an end. The other end (proximal) is shown with the protrusions (202, 810). 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,318,276 to Reinecke in view of US Patent 5,988,077 to Balderi. As best understood due to the 112 issues above, Reinecke teaches a system for fastening a table extension (3) to a table (2 or 4) as best seen in figure 1. An anchor plate (24 or 25) is attached to the underside of the table as best seen in figure 2. A rail (9 or 10) has protrusions (19) that extends through a keyhole opening (26) in the anchor plate. The rail is cylindrical shaped.  The floor standing support is located on the rail/skirt and not the table extension. 
Reinecke does not expressly disclose first and second fasteners configured to extend through the rail into the table or table extension. Balderi teaches a system for fastening a table extension (11) to a table (12). A rail (20) has a set of slots (24,25) and circular through holes (27,28). The slots and the circular through holes receive set of first and second fasteners (35) that extend through the rail into threaded bores (32) in the table and table extension as best seen in figures 5-7. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Reinecke by adding fasteners through the rails into threaded bores as taught by Balderi to additional fastening to increase the rigidity. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,318,276 to Reinecke in view of US Patent 5,988,077 to Balderi as applied to claim 1 above, and further in view of US Patent 7,008,027 to Kelley. Reinecke in view of Balderi discloses every element as claimed and discussed above except the anchor plate located in a recess. Kelley teaches a system for fastening a table extension to a table. An anchor plate (47) is located in a recess on the underside of the table so that the plate is flush with the bottom surface of the table. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Reinecke in view of Balderi by putting the anchor plates in recesses as taught by Kelley to keep the plate unobtrusive and disguised. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,318,276 to Reinecke in view of US Patent 5,988,077 to Balderi as applied to claim 1 above, and further in view of US Patent 1,048,596 to Sedaj. Reinecke in view of Balderi does not expressly disclose the rail is an extended cuboid shape. Sedaj teaches a system for attaching a table extension to a table. A rail (6) that is an extended cuboid shape is fastened to the table and/or table extension as best seen in figure 2 and 4. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Reinecke in view of Balderi by changing the shape of the rail from cylindrical to cuboid as taught by Sedaj as a functional equivalent shape and since it has been held that a mere change in shape of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04.


Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,318,276 to Reinecke in view of US Patent 5,988,077 to Balderi as applied to claim 1 above, and further in view of US Patent 4,665,836 to Burr. Reinecke discloses every element as claimed and discussed above except the threaed bores being embedded threaded inserts. Burr teaches a system for fastening a table extension (10’) to a table (10). A pair of rails (24 and 26) that are connected together with a skirt (22). A set of third fasteners (42) extend through the rail into embedded threaded inserts (38 or 40) in the table. A set of second fasteners (42’) extend through the rail into embedded threaded inserts (40’) in the table extension. The first and second fasteners have a knob for finger-tightening as best seen in figure 5 and 8.
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of Reinecke in view of Balderi by using embedded threaded inserts in the bore as a functional equivalent alternative. 


Claim 11-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,665,836 to Burr in view of US Patent 1,651,825 to Luppert and US Patent 5,988,077 to Balderi. Burr teaches a system for fastening a table extension (10’) to a table (10). A pair of rails (24 and 26) that are connected together with a skirt (22). A set of third fasteners (42) extend through the rail into embedded threaded inserts (38 or 40) in the table. A set of second fasteners (42’) extend through the rail into embedded threaded inserts (40’) in the table extension. The first and second fasteners have a knob for finger-tightening as best seen in figure 5 and 8.
Burr does not expressly disclose a bracket with a first fastener that presses the rail. Luppert teaches a system for fastening a table extension (2) to a table (1). A rail (14) has a ring (15). A bracket (7) is attached to the bottom surface of the table. A first fastener (13) is threaded through the bracket and presses the rail as best seen in figures 2-5. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Burr by adding the bracket and fastener as taught by Luppert to adjust the plane of the table extension. 
Burr in view of Luppert does not expressly disclose the through hole in the rail is circular. Balderi teaches a system for fastening a table extension (11) to a table (12). A rail (20) has a set of slots (24,25) and circular through holes (27,28). The slots and the circular through holes receive set of first and second fasteners (35) that extend through the rail into threaded bores (32) in the table and table extension as best seen in figures 5-7. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of Burr in view of Luppert by making the slot into a circular through hole as taught by Balderi as a functional equivalent alternative. 

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 20 2007 013 824 to pro.com in view of US Patent 1,651,825 to Luppert and US Patent 2,092,244 to Chark. Pro.com teaches a system for fastening a table extension (40) to a table (18). A pair of rails (22) are connected to a skirt portion (24) as best seen in figures 1-3.
Pro.com does not expressly disclose a bracket with a first fastener. Luppert teaches a system for fastening a table extension (2) to a table (1). A rail (14) has a ring (15). A bracket (7) is attached to the bottom surface of the table. A first fastener (13) is threaded through the bracket and presses the rail as best seen in figures 2-5. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Pro.com by adding the bracket and fastener as taught by Luppert to adjust the plane of the table extension. 
Pro.com in view of Luppert does not expressly disclose a second fastener extending through the rail into an embedded threaded insert in the table extension. Chark teaches a system for fastening a table extension (28 or 29) to a table (33, 8, 9, and 34). A rail (19 and 25) has a fastener (26) that engages an embedded threaded insert (30) in the table extension. The lock (25) can be placed on the frame at a convinet location (Chark ‘ 244, col 2, lines 45-48, 50-54; col 3, lines 18-22). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the system of Pro.com in view of Luppert by adding a second fastener though the rail into an embedded threaded insert in the table extension as taught by Chark to lock the extension in place. 
The examiner considers that it would be obvious for a person of ordinary skill in the art to select a location for the lock located on the rail as Chark already contemplated different location and the lock located on the rail would be functional equivalent to the lock located on the skirt.  

Response to Arguments
Applicant’s arguments filed 3/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637